Oliver, Chief Judge:
This is a petition filed under the provisions of section 489 of the Tariff Act of 1930 seeking the remission of additional duties imposed by reason of the appraised value exceeding the entered value of certain lamp bases imported from Naples, Italy, and entered at the port of New York.
The sole witness was the president of the petitioner corporation, an “Importer and manufacturer of lamps, giftwares, and artwares.” The witness stated that while he was in Italy, in 1949, he purchased the lamp bases under consideration, and that when the merchandise arrived in this country it was cleared through customs under his supervision. He further testified that while he was in Italy he made inquiries as to the price at which lamp bases, such as those involved herein, were being offered to other purchasers, and that, before appraisement of the present merchandise, the customs examiner called his attention to the fact “that there were some importers bringing in similar merchandise, similar to our lamp bases, at $1.50 from the same manufacturer,” whereas petitioner had paid only $1.05 for the articles which it had imported. The witness stated further that he returned to Naples and visited the foreign manufacturer and exporter to check the merchandise which he was selling for $1.50 with that for which petitioner had paid only $1.05. In this connection, the witness testified that “in 1950 when I went back to Italy I asked the manufacturer to show me the lamps that he was selling and — I mean the ones he was selling for $1.50. and he showed me *511the lamps that were more richly decorated — there were hand made flowers on the lamp; ours had two flowers and the others had four flowers, more painting and more elaborate; although ours were the same size, they were more cheaply made.”
There was no cross-examination of petitioner’s witness. At the conclusion of his direct testimony, Government counsel stated that “this case is the same” as the case of Edward P. Paul & Co., Inc. v. United States, 31 Cust. Ct. 350, Abstract 57705. That case involved a petition, like the present one, in which the merchandise under consideration consisted of lamp bases, the same as those discussed herein. The facts upon which the court granted the petition in the cited case were substantially the same as those established herein.
From an examination of the record and a consideration of all of the facts in the case, we are satisfied that the entry of the merchandise at a value less than that at which it was appraised was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise.
The petition is granted and judgment will be rendered accordingly.